                UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 3:18-CV-00334-MR


KATHLEEN C. THOMAS              )
                                )
                   Plaintiff,   )
                                )
vs.                             )                MEMORANDUM OF
                                )                DECISION AND ORDER
ANDREW SAUL, Commissioner       )
of Social Security              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 11] and the Defendant’s Motion for Summary

Judgment [Doc. 13].

I.    BACKGROUND

      On November 14, 2013, the Plaintiff, Kathleen C. Thomas (“Plaintiff”),

filed an application for disability and disability insurance benefits under Title

II of the Social Security Act (the “Act”), and supplemental security income

under Title XVI of the Act, alleging an onset date of June 20, 2013.

[Transcript (“T.”) at 213, 219, 249]. The Plaintiff’s claim was initially denied

on January 14, 2014 and upon reconsideration on November 21, 2014. [Id.
at 139, 147]. Upon the Plaintiff’s request, a hearing was held on April 7, 2017

before an Administrative Law Judge (“ALJ”). [Id. at 42]. On July 13, 2017,

the ALJ issued a written decision denying the Plaintiff benefits, finding that

the Plaintiff was not disabled within the meaning of the Act since the alleged

onset date of June 20, 2013. [Id. at 34]. The Appeals Council denied the

Plaintiff’s request for review, thereby making the ALJ’s decision the final

decision of the Commissioner. [Id. at 3]. The Plaintiff has exhausted all

available administrative remedies, and this case is now ripe for review

pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support


                                      2
a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017


                                       3
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant


                                       4
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling (“SSR”) 96-

8p; 20 C.F.R. §§ 404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,


                                       5
education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff had not engaged in

substantial gainful activity since her alleged onset date, June 20, 2013. [T.

at 22]. At step two, the ALJ found that the Plaintiff has severe impairments

including “[o]rganic brain injury, post-traumatic stress disorder (“PTSD”),

migraines, anxiety, and pelvic fracture” and non-severe impairments

including syncope and fibromyalgia. [Id. at 22-23]. The ALJ also found that

the “medical evidence does not support the finding of fibromyalgia consistent

with SSR 12-2p . . . as a medically determinable impairment.” [Id. at 23]. At

step three, the ALJ determined that the Plaintiff does not have an impairment

or combination of impairments that meets or medically equals the Listings.


                                     6
[Id. at 13-15]. The ALJ then determined that the Plaintiff, notwithstanding

her impairments, has the RFC:

               [T]o perform light work as defined in 20 CFR
               404.1567(b) and 416.967(b) except she is limited to
               occasional climbing of ramps and stairs, but should
               never climb ladders, ropes and scaffolds. She is
               limited to frequent balancing, stooping, kneeling,
               crouching, and crawling. She is limited to moderate
               public contact, in brief exchanges, frequent contact
               with supervisors and coworkers, but not teamwork for
               task completion. She is further limited to a stable
               work environment.

[Id. at 25].

      At step four, the ALJ identified the Plaintiff’s past relevant work as a

cashier, hostess, pharmacy technician, retail sales clerk, developer,

automatic and order taker. [Id. at 32]. The ALJ found that the Plaintiff is

“capable of performing past relevant work as a developer, automatic and

pharmacy technician” because that “work does not require the performance

of work-related activities precluded by the claimant’s residual function

capacity.” [Id.].

      Alternatively, at step five, the ALJ concluded that, considering the

Plaintiff’s age, education, work experience, and RFC, the Plaintiff is capable

of performing other work in the national economy. [Id. at 33]. Therefore, the

ALJ concluded that the Plaintiff was not “disabled” as defined by the Social



                                        7
Security Act from June 20, 2013, the alleged onset date, through July 13,

2017, the date of the decision. [Id. at 21].

V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff argues that the ALJ

erred by stating that the Plaintiff’s fibromyalgia was not a medically

determinable impairment. [Doc. 12 at 16].

       SSR 12-2p provides guidance to an ALJ in assessing whether a

claimant has a medically determinable impairment of fibromyalgia. See SSR

12-2p, 2012 WL 3104869, at *2-3 (July 25, 2012). According to SSR 12-2p,

the claimant can show a medically determinable impairment of fibromyalgia

by demonstrating: (1) a diagnosis from an acceptable medical source and

(2) evidence from that source that satisfies either the 1990 American College

of Rheumatology Preliminary Diagnostic Criteria for fibromyalgia (the “1990

Criteria”) or the 2010 American College of Rheumatology Preliminary

Diagnostic Criteria for fibromyalgia (the “2010 Criteria”). Id. The Defendant

does not contest that the Plaintiff was diagnosed with fibromyalgia by an

acceptable medical source, [Doc. 14 at 12], and the Plaintiff does not contest

the ALJ’s finding that she does not satisfy the 1990 Criteria. [Doc. 12 at 17].


1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.


                                             8
As such, this Court’s review only need focus on whether the Plaintiff satisfied

the 2010 Criteria.

      The 2010 Criteria states that a claimant shows a medically

determinable impairment of fibromyalgia if she has: (1) a history of

widespread pain; (2) repeated manifestations of six or more fibromyalgia

symptoms, signs, or co-occurring conditions, especially manifestations of

fatigue, cognitive or memory problems (“fibro fog”), waking unrefreshed,

depression, anxiety disorder, or irritable bowel syndrome; and (3) evidence

that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded. See SSR 12-

2p, 2012 WL 3104869, at *2-3.

      Here, the ALJ found that “the medical evidence does not support the

finding of fibromyalgia consistent with SSR 12-2p, which outlines the

required findings for the Social Security Administration to find fibromyalgia

as a medically determinable impairment.” [T. at 23]. The ALJ only discussed

whether the Plaintiff met the 1990 Criteria, stating that SSR 12-2p requires

the Plaintiff to “demonstrate widespread pain in all parts of the body and axial

skeletal pain, at least 11 positive tender points on physical examination,

which must be present bilaterally, above and below the waist, and evidence

that other disorders that could cause the symptoms or signs were excluded.”


                                       9
[Id. at 23]. The ALJ never considered whether the 2010 Criteria were met

because the ALJ never discussed whether the Plaintiff showed (1) a history

of widespread pain; (2) repeated manifestations of six or more fibromyalgia

symptoms, signs, or co-occurring conditions; or (3) evidence that other

disorders that could cause these repeated manifestations of symptoms,

signs, or co-occurring conditions were excluded. See SSR 12-2p, 2012 WL

3104869, at *2-3.

     As such, the ALJ failed to properly evaluate whether the Plaintiff

showed a medically determinable impairment of fibromyalgia according to

the 2010 Criteria. Because the ALJ failed to consider the 2010 Criteria, the

ALJ’s conclusion that the Plaintiff’s fibromyalgia was not a medically

determinable impairment was not supported by substantial evidence. See

Mills, 2017 WL 957542, at *4 (citing Radford, 734 F.3d at 295) (“Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.”).

     The ALJ also confusingly found that the Plaintiff’s fibromyalgia was a

non-severe medical impairment before then finding that the fibromyalgia was

not a medically determinable impairment. [T. at 23]. The ALJ did not cite


                                     10
any evidence or provide any explanation for his finding that the Plaintiff’s

fibromyalgia was non-severe.         As such, the ALJ’s conclusion that the

Plaintiff’s fibromyalgia was non-severe cannot serve as an alternative basis

for denying the Plaintiff’s claim because that conclusion also was not

supported by substantial evidence.2

VI.   CONCLUSION

      Because this Court lacks an adequate record of the basis for the ALJ’s

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. When assessing if the Plaintiff’s fibromyalgia is a medically

determinable impairment on remand, the ALJ must explain if Plaintiff meets

the 1990 Criteria or the 2010 Criteria, including whether the Plaintiff shows

(1) a history of widespread pain; (2) repeated manifestations of six or more

fibromyalgia symptoms, signs, or co-occurring conditions; or (3) evidence

that other disorders that could cause these repeated manifestations of

symptoms, signs, or co-occurring conditions were excluded. See SSR 12-

2p, 2012 WL 3104869, at *2-3.




2Because the Court has determined that a remand is necessary on this ground, the Court
need not address the Plaintiff’s other assignments of error.
                                         11
                                   ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 11] is GRANTED, and the Defendant’s Motion for

Summary Judgment [Doc. 13] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS SO ORDERED.


                             Signed: August 23, 2019




                                        12
